Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 was filed after the mailing date of the non-final rejection on 09/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 02/23/2022 is acknowledged. Claim 13 has been canceled and claims 10-12 and 14 have been withdrawn. Claims 1-9 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 02/23/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nguyen-Kim et al. (US 8,034,888 B2).
Nguyen-Kim et al. teach a cosmetic or pharmaceutical composition in form of oil-in-water emulsion (column 32, line 53-61) comprising at least one copolymer obtained by free-radical polymerization, by initiators such V50 from Wako, tert-butyl perpivalate, alkali metal or ammonium peroxidisulfates (should be peroxodisulfates based on the teaching of sodium peroxodisulfate (persulfate) in the same paragraph) (column 13, line 19-36), as of a monomer mixture M comprising 
a) 30-80% and 30-70% by weight of ethyl methacrylate or a mixture of ethyl methacrylate and at least one compound of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  in which R1 is H or CH3, R2 1-4 alkyl such as ethyl methacrylate and tert-butyl acrylate (the claimed a), a1), a2)) (claim 2);
b) 0 to 40% by weight of at least one N-vinyllactam compound; 
c) 5-35% and 10-25% by weight of at least one monoethylenically unsaturated carboxylic acid such as methacrylic acid or a mixture of methacrylic acid and acrylic acid (the claimed b)) (clam 5); 
d) 0.1 to 30% by weight of at least one compound with a free-radically polymerizable α, β-ethylenically unsaturated double bond and at least one cationogenic and/or cationic group per molecule;
e) 0 to 20% by weight if appropriate of further free-radically polymerizable monomers different from a), b), c) and d) such as 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (the claimed a)) (column 9, line 20-45);
where the fractions of components a) to e) add up to 100% by weight and where the monomer mixture M comprises at least 20% by weight of ethyl methacrylate (claims 1, 10, and 13) and 
at least one additive different from the components A) and B) which is chosen from photoprotective agents, etc., (claim 15); and 
exemplified in example A16 a sunscreen gel comprising 15.8% by weight of sunscreen agents and 10% by weight of 30% strength polymer 1 (3% by weight of polymer 1) which is detailed in table 1 as 75% by weight of EMA (ethyl methacrylate) and 24% by weight of MAA (methacrylic acid) and Waco V50 and tert-butyl perpivalate as initiators with no emulsifier, i.e., soap free polymerization (the instant claim 9).

The weight ratio between the copolymer and sunscreen agents is calculated to be 1 : 5.26 (3% : 15.8% = 1: 5.26).
Nguyen-Kim et al. are silent about the THF-insoluble fraction of the copolymer. According to the instant specification THF-insoluble fraction of the claimed polymer is controlled by the choice of the monomer acrylic acid and acrylate ester monomer and being prepared by soap-free method (specification paragraph 13 and 14) and thus the acrylate copolymer disclosed by Nguyen-Kim et al. would have the same THF-insoluble fraction as claimed.
Nguyen-Kim et al. do not specify the exact same initiator sodium persulfate.
This deficiency is cured by Nguyen-Kim et al.’s teachings of Waco V50, tert-butyl perpivalate, and sodium persulfate being suitable initiators.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 16A and column 13, line 19-36 to replace Waco V50 and tert-butyl perpivalate in example 16A with sodium persulfate. Waco V50, tert-butyl perpivalate, and sodium persulfate being suitable initiators was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Waco V50 and tert-butyl perpivalate in example 16A with sodium persulfate flows from all of them having been used in the prior art, and from all of them being recognized in the prior art as useful for the same purpose.
	
Response to Applicants’ arguments:
Applicant’s arguments, filed on 02/23/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612